                                                                            08/19/2020
         Case 4:20-po-05072-JTJ Document 5 Filed 09/03/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           9712082
              Plaintiff,                   Location Code: M13

       vs.

  DAVID J. POGERELC,                       ORDER
              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 9712082 (for a total of $70), and for

good cause shown, IT IS ORDERED that the $70 fine paid by the defendant is

accepted as a full adjudication of violation 9712082.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 17, 2020, is VACATED.

      DATED this 19th
                 ___ day of August, 2020.


                                       ____________________________
                                       John T. Johnston
                                       United States Magistrate Judge
